Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 07/13/2021.  Claims 1-17 are currently pending, of which claims 1-6 and 8-15 are withdrawn.
Election/Restrictions
Claim 7 is allowable in view of the Examiner’s Amendment set forth below. The restriction requirement among Groups I to III, as set forth in the Office action mailed on 04/02/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 04/02/2021 is partially withdrawn.  Claims 8 and 9, directed to a system, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.  However, claims 1-6 and 10-15, directed to a working fluid (a composition) remain withdrawn from consideration because they do not require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 1-6 and 10-15 directed to an invention non-elected without traverse.  Accordingly, claims 1-6 and 10-15 have been cancelled.  See the Examiner’s Amendment below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claims 1-6.

In claim 7 on line 2 of the claim amend the term “method” to read as --“process”--.

In claim 7 on line 4 of the claim remove “SnCl4, SnBr4,” from the claim.

In claim 8 on line 4 of the claim remove “SnCl4, SnBr4,” from the claim.

In claim 8 on line 5 of the claim amend the term “used” to read as --“employed”--.

Cancel claims 10-15.

Authorization for this examiner’s amendment was given in an interview with Rose Moller-Jacobs on 08/02/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Burgers et al. (US 5,255,523) and Yamazaki et al. (JP 60096892 A), fails to teach or suggest an energy conversion process or system thereof converting thermal energy to mechanical and/or electric energy employing a working fluid comprising CO2 and 1-30 mol% of TiCl4, TiBr4, VCl4, VBr4, GeCl4, and/or metal carbonyls.  
Burgers et al. teaches a method and apparatus comprising the addition of a trace substance to the storage vessel of a cryogenic refrigeration system.  The preferred cryogen is carbon dioxide and an exemplary trace substance is titanium tetrachloride.  See col. 2 line 63 to col. 65 and Fig. 1.  However, Burgers et al. teaches the trace compound, e.g., titanium tetrachloride, is merely present in trace amounts, e.g., about 10 to about 1000 ppm.  1000 ppm TiCl4, i.e., 0.1 wt.% TiCl4, corresponds to about 0.02 mol% TiCl4 present in the CO2, which is significantly below and outside the instantly claimed range of 1 to 30 mol%, and a person of ordinary skill in the art would not have sufficient motivation to arrive within the scope of the instantly claimed range of 1-30 mol% since providing an amount approaching the claimed range requires a significantly large amount of TiCl4 that the skilled artisan would no longer regard as a trace amount.  
Yamazaki et al. teaches a method and apparatus of storing heat via a CO2 gas and one of SnCl4 or SnBr4 that produce a complex compound upon contact with the carbon dioxide gas where the amount of SnCl4 or SnBr4 absorbed depends on the gas temperature and pressure.  The system is configured to a thermal cycle that performs work.  See page 1 line 31 to page 3 line 84 of the previously provided English language machine translation and Fig. 1.  However, Yamazaki et al. is merely drawn to and teaches SnCl4 and SnBr4, and fails to teach or suggest providing any of the TiCl4, TiBr4, VCl4, VBr4, GeCl4, and metal carbonyl species as instantly claimed.
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
August 3, 2021